IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

KEIJO STOVALL,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1654

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 16, 2016.

An appeal from an order of the Circuit Court for Bay County.
Hentz McClellan, Judge.

Keijo Stovall, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Sharon S. Traxler, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      We affirm the trial court’s order dismissing the appellant’s rule 3.801

motion seeking jail credit for the time period he was held in the county jail after he

was mistakenly released from the Department of Corrections, then rearrested and

held in the county jail pending his return to Department custody. However, we do
so without prejudice to the appellant seeking credit for this time period with the

Department. Williams v. State, 673 So. 2d 873 (Fla. 1st DCA 1996).

      AFFIRMED.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.




                                        2